DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 5 and 17 are directed to a formula without significantly more. The claim(s) recite(s) a mathematical formula that includes calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and as such the claim is rejected as being directed to un-patentable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer et al. (US-10382268).
a.	Referring to claims 1, 8 and 13:
on which the derivation is based (Col 8, Line 46-60…. writing the configuration file content on the chip); executing binding software, the execution of the binding software accepting as input the identification and [[a]] the derivation of the secret value to determine a value and causing extraction of the network access credentials if the identification and the secret value when input to a formula result in a match with said determined value (Col 8, Line 46 thru Col 9, Line 13…. accepting the identifier and serial and decrypting the file for installation).  
a.	Referring to claims 2, 9 and 14:
	Regarding claims 2, Meyer teaches the method of claim 1, comprising using the network access credentials to access a wireless network (Col 9, Line 13…. accessing wireless network).  
a.	Referring to claims 3, 10 and 15:
	Regarding claims 3, Meyer teaches the method of 
Referring to claims 4 and 16:
	Regarding claims 4, Meyer teaches the method of 
a.	Referring to claims 11:
	Regarding claims 11, Meyer teaches the method of 
a.	Referring to claims 12:
	Regarding claims 12, Meyer teaches the method of 
Allowable Subject Matter
Claims 6, 7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497